
	

115 S1562 IS: North Korean Enablers Accountability Act of 2017
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1562
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2017
			Mr. Gardner (for himself, Mr. Markey, Mr. Menendez, Mr. Portman, Mr. Rubio, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To impose sanctions with respect to the Government of the Democratic People’s Republic of Korea and
			 any enablers of the activities of that Government, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the North Korean Enablers Accountability Act of 2017.
 2.FindingsCongress makes the following findings: (1)The Government of the Democratic People’s Republic of Korea has flagrantly defied the international community by illicitly developing its nuclear and ballistic missile programs, in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), and 2321 (2016).
 (2)The Government of the Democratic People’s Republic of Korea engages in gross human rights abuses against its own people and citizens of other countries, including the United States and Japan.
 (3)The United States and its partners are committed to pursuing a peaceful denuclearization of the Democratic People’s Republic of Korea through a policy of maximum pressure and engagement.
			3.Sanctions with respect to the Government of the Democratic People’s Republic of Korea and its
			 enablers
 (a)Blocking of propertyOn and after the date that is 90 days after the date of the enactment of this Act, the President shall block and prohibit all transactions in all property and interests in property of a person described in subsection (d) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has knowingly, on or after the date that is 90 days after the date of the enactment of this Act, conducted or facilitated a significant transaction with respect to the importation, sale, or transfer of goods or services from the Democratic People’s Republic of Korea on behalf of a person described in subsection (d).
 (c)Importation, sale, or transfer of goods and servicesThe President shall impose sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to a person if the President determines that the person knowingly, on or after the date that is 90 days after the date of the enactment of this Act, imports, purchases, or transfers goods or services from a person described in subsection (d).
 (d)Persons describedA person described in this subsection is any of the following: (1)The Government of the Democratic People’s Republic of Korea or any political subdivision, agency, or instrumentality of that Government.
 (2)Any person owned or controlled, directly or indirectly, by that Government. (3)Any person acting or purporting to act, directly or indirectly, for or on behalf of that Government.
 (4)The following entities: (A)Dandong Zhicheng Metallic Material.
 (B)Shandong International Trade co Ltd Hongjian. (C)Xiamen Xiang Yu Shares Co.
 (D)Sdic Jingmin Putian Ltd. (E)Hangzhou Pei Amoy Trading company.
 (F)Hunchun xin Times. (G)Rizhao Steel Holding.
 (H)Shandong Yun Hill Mines. (I)China Dawn Garmet (Dalian).
 (J)Dandong Hao Du Trading co. ltd. (5)Any person affiliated with an entity described in paragraph (4).
 (6)Any person affiliated with an entity identified by the Secretary of the Treasury as a major importer of goods and services from the Democratic People’s Republic of Korea.
 (e)ExemptionsThe following activities are exempt from sanctions under this section: (1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
 (2)Authorized intelligence activities of the United States. (3)Activities necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or any other international agreement.
 (4)Activities incidental to the POW/MIA accounting mission in the Democratic People’s Republic of Korea, including activities by the Defense POW/MIA Accounting Agency and other governmental or nongovernmental organizations tasked with identifying or recovering the remains of members of the United States Armed Forces in the Democratic People’s Republic of Korea.
				(f)Waivers
 (1)In generalThe President may waive the application of sanctions under this section with respect to a person if the President—
 (A)determines that the waiver is in the national security interest of the United States; and (B)submits to the appropriate congressional committees a report on the determination and the reasons for the determination.
					(2)Humanitarian waiver
 (A)In generalThe President may waive, for renewable periods of not less than 30 days and not more than one year, the application of sanctions under this section if the President submits to the appropriate congressional committees a written determination that the waiver is necessary for humanitarian assistance or to carry out the humanitarian purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 (B)Content of written determinationA written determination submitted under subparagraph (A) with respect to a waiver shall include a description of all notification and accountability controls that have been employed in order to ensure that the activities covered by the waiver are humanitarian assistance or are carried out for the purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802) and do not entail any activities in North Korea or dealings with the Government of North Korea not reasonably related to humanitarian assistance or those purposes.
 (C)Clarification of permitted activitiesAn internationally recognized humanitarian organization shall not be subject to sanctions under this section for—
 (i)engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes pursuant to a waiver issued under subparagraph (A);
 (ii)transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes pursuant to such a waiver; or
 (iii)having merely incidental contact, in the course of providing humanitarian assistance or aid for humanitarian purposes pursuant to such a waiver, with individuals who are under the control of a foreign person subject to sanctions under this section.
 (g)Rule of constructionA person described in subsection (d) is subject to sanctions under this section without regard to whether the name of the person is published in the Federal Register or incorporated into the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (h)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (2)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code. (3)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 561.308 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (4)Humanitarian assistanceThe term humanitarian assistance means assistance to meet humanitarian needs, including needs for food, medicine, medical supplies, clothing, and shelter.
 (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (6)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; and
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					4.Prohibition on import of and sanctions with respect to goods made with North Korean labor
			(a)Prohibition on import of goods made with North Korean labor
 (1)In generalExcept as provided in paragraph (2), any significant goods, wares, articles, or merchandise mined, produced, or manufactured wholly or in part by the labor of nationals or citizens of the Democratic People’s Republic of Korea shall be deemed to be mined, produced, or manufactured, as the case may be, by convict labor, forced labor, or indentured labor under penal sanctions for purposes of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) and shall not be entitled to entry at any of the ports of the United States.
 (2)ExceptionThe prohibition under paragraph (1) shall not apply to goods, wares, articles, or merchandise if the Commissioner of U.S. Customs and Border Protection finds, by clear and convincing evidence, that the goods, wares, articles, or merchandise were not produced with trafficked labor, convict labor, forced labor, or indentured labor under penal sanctions.
 (b)Sanctions with respect to persons that use North Korean laborThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of a person that the President determines mines, produces, or manufactures goods, wares, articles, or merchandise prohibited from entry into the United States under subsection (a), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (c)Trafficked labor definedIn this section, the term trafficked labor means labor or services procured through the recruitment, harboring, transportation, provision, or obtaining of a person through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery.
			5.Mandatory disclosure of investments in the Democratic People’s Republic of Korea and other
			 sanctionable activities
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Securities and Exchange Commission shall prescribe regulations requiring each issuer to disclose annually, beginning with the issuer’s first fiscal year that begins after the date on which those regulations are prescribed—
 (1)any investments in the Democratic People’s Republic of Korea; and (2)any other activities that may be subject to sanctions under section 3 or 4.
 (b)Issuer definedIn this section, the term issuer has the meaning given that term in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
